The court having heard four witnesses on the part of the prosecution, observed, that this indictment was framed on the Coventry act of 22 and 23 Car. 2, c. 1, except that very material words, lying in wait, (Cro. Arc. Comp. 268,) were omitted herein, which the evidence here would not warrant. Our act of assembly for the better preventing of crimes, passed 22d April 1794, (3 Dall. St. Laws, 601,) § 6, has defined the offences of maiming, in two independent clauses ; the first pursues the words of the British statute, with the insertion of the words “ on purpose;” the second, “whosoever shall voluntarily, maliciously, “ and of purpose, pull or put out an eye, while fighting or other“wise,” was made with the express design of putting a stop to this diabolical and savage practice. The indictment here has dropped the word “voluntarily,” and being defective on both clauses of the act, the judgment would necessarily be arrested, even if a conviction took place. The defendant must therefore be acquitted of this indictment, but must enter into recognizance with two sureties, to answer a proper charge at the next court *of Oyer and Terminer, and to keep the peace, and be of *283] good behaviour in the mean time.
Verdict non ml.